Citation Nr: 0714921	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-38 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.  He died in August 2003 and is survived by his 
spouse (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
of service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
August 2003 as a result of metastatic adenocarcinoma with 
metastases to the lung and bone with an uncertain primary 
site of possible pancreatic origin.

2.  At the time of his death, the veteran established service 
connection for duodenal ulcer with hiatus hernia, lower 
abdominal scar, and residuals of exploratory laparotomy.

3.  There is no relationship between the cause of the 
veteran's death and his period of service or a service-
connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the evidence supports 
granting service connection for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation (DIC) for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A.  § 1110; 
38 C.F.R. § 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in August 2003.  The 
certificate of death lists metastatic adenocarcinoma with 
metastases to the lung and bone with an uncertain primary 
site of possible pancreatic origin.  Indeed, the certificate 
of death lists none of the service-connected disabilities as 
a cause of death, providing evidence against this claim.  

The veteran also had not established service connection for 
metastatic adenocarcinoma or any other type of cancer.  
Nevertheless, the appellant maintains that the veteran's 
service connected duodenal ulcer with hiatal hernia 
progressed during his lifetime and eventually contributed to 
his death.  In other words, she claims that a service-
connected disability either caused or contributed to the 
veteran's death.

The veteran's service medical records make no reference to 
metastatic adenocarcinoma or any other type of cancer.  
Hence, the Board finds that these records provide highly 
probative evidence against the appellant's claim.

VA outpatient and private treatment records also fail to 
support the appellant's claim and provide more evidence 
against the claim.  Private treatment records from Memorial 
Hospital in June 2003 indicate that the veteran was positive 
for carcinoma and suggested that the cancer probably 
originated in the lung and metastasized to the bone.  A T12 
vertebra biopsy confirmed metastatic adenocarcinoma.  An 
amendment to the death certificate in August 2003 indicated 
that the cancer had a possible pancreatic origin.

In September 2006, VA conducted a compensation examination to 
determine whether the veteran's duodenal ulcer with hiatal 
hernia contributed to his death.
The examiner noted that in these types of cancer cases, the 
site of origination becomes obvious in only 15 to 20 percent 
of patients.  Nevertheless, the examiner opined that his 
service connected duodenal ulcer with hiatal hernia did not 
cause, was not a result of, nor contributed to the veteran's 
death.  The examiner reiterated that there is no medical 
literature to support a claimed relationship between the 
veteran's service-connected condition and his adenocarcinoma; 
and there is no objective data to support the claimed 
relationship.  Hence, the post-service medical record, as a 
whole, provides evidence against this claim.

Indeed, the record shows that a private physician first 
diagnosed the veteran with metastatic adenocarcinoma in 2003, 
approximately 56 years after his separation from active duty.  
This 56-year period between the veteran's separation from 
active duty and his first diagnosis precludes a finding of 
continuity of symptomatology, and thus provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The Board also considered the appellant's own statements in 
support of her claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant possesses the medical training and 
expertise necessary to render an opinion as to the cause of 
the veteran's death, her lay statements are of little 
probative value and cannot serve as a basis for granting her 
claim.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

In any event, the Board finds that the service medical 
record, post-service medical record, and the VA medical 
opinion clearly outweigh any evidence that supports this 
claim, providing highly probative evidence against this 
claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  Accordingly, VA 
must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO September 2003 and 
July 2006 (1) informed the appellant about the information 
and evidence not of record that is necessary to substantiate 
her claim; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested her to provide any evidence in her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant.  However, none of the 
medical records provides any support for the appellant's 
claim that the veteran's service-connected disability 
contributed to his death.  In fact, a VA compensation 
examination specifically ruled out a relationship between the 
veteran's metastatic adenocarcinoma and the duodenal ulcer 
with hiatal hernia.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for the cause of the veteran's death is 
denied.


_____________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


